Citation Nr: 0535221	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  00-24 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active in the United States Army from 
August 1952 to August 1955.

Procedural history

In September 1999, the veteran filed a claim of entitlement 
to service connection for hearing loss.  His claim was denied 
in an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  
The veteran disagreed with that rating decision and, after 
the RO issued a statement of the case (SOC) in December 2000, 
the veteran perfected his appeal by filing a substantive 
appeal (VA Form 9) later that month.

In November 2003, the Board of Veterans' Appeals (the Board) 
remanded this case so that additional evidentiary development 
could be undertaken.  This was accomplished, and in July 2005 
the VA Appeals Management Center (AMC) issued a Supplemental 
Statement of the case (SSOC) which continued to deny the 
claim.  The veteran's claims folder has been returned to the 
Board for further appellate proceedings. 

Issues not on appeal

In addition to hearing loss, the veteran also filed a claim 
of entitlement to service connection for tinnitus in 
September 1999.  That claim was denied in a February 2000 RO 
rating decision.  In the August 2000 rating decision which 
denied service connection for hearing loss, service 
connection was granted for tinnitus.  
A 10 percent disability rating was assigned.  The veteran did 
not disagree with the assigned disability rating.  That 
matter is not before the Board. 

Coincident with the current appeal, the veteran was pursuing 
two other claims:  entitlement to an increased disability 
rating for service-connected facial scars, and whether a July 
1964 VA rating decision contained clear and unmistakable 
error.  However, in a statement which was signed by the 
veteran in September 2002, he specifically withdrew his 
appeal as to those two issues.  See 38 C.F.R. § 20.204 
(2005).

Thus, the only issue which is currently before the Board is 
the claim of entitlement to service connection for bilateral 
hearing loss.  




FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
is currently diagnosed with bilateral sensorineural hearing 
loss. 

2.  The veteran was exposed to acoustic trauma in service, 
and he also sustained a head injury in a motor vehicle 
accident in service.

3.  The competent medical evidence of record does not 
demonstrate a relationship between the veteran's currently 
diagnosed hearing loss and his military service or any 
incident thereof.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
military service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In substance, he alternatively 
contends that his hearing loss is due to exposure to acoustic 
trauma (weapons fire) in service or that it is due to a head 
injury sustained in a motor vehicle accident in service.  
[The Board observes that service connection for tinnitus was 
granted by the RO based on the same in-service accident.] 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002);  see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claim in 
December 2000 SOC and the July 2005 SSOC.  

Crucially, the Board itself informed the veteran of VA's duty 
to assist him in the development of his claim in a letter 
dated March 24, 2003, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that 
In order to establish service connection, the evidence must 
show three things:  a current disability, an injury in 
service or a disease that began or was made worse in service, 
and a relationship between the two.  See the March 24, 2003 
VCAA letter, page 2.

Moreover, the VA AMC, after the Board November 2003 remand, 
sent the veteran another, very detailed VCAA letter dated 
April 23, 2004.  That letter also set out the three elements 
required for service connection.  See the April 23, 2004 VCAA 
letter, page 4.

The veteran was further advised that VA would make reasonable 
efforts to help him obtain such things as medical records, 
employment records, or records from other Federal agencies.  
He was also informed that VA would, on his behalf, obtain 
medical records.  See the April 2004 VCAA letter, page 3.  
The Board's March 2003 VCAA letter emphasized: "It is 
ultimately your responsibility to provide evidence to support 
your claim."  The April 2004 letter from the AMC contained a 
similar statement.  

The April 2004 VCAA letter from the AMC informed the veteran 
that he would be scheduled for a medical examination.  [The 
examination was completed in August 2004.]

Finally, the Board's March 2003 VCAA letter specifically 
requested the veteran to: "send us copies of any relevant 
evidence you have in your possession."  This request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The veteran was not provided with VCAA notice prior to the 
initial adjudication of his claim in August 2000.  This was, 
however, a practical and legal impossibility, because the 
VCAA was not enacted until November 2000.  The General 
Counsel of VA has rendered an opinion that failure to provide 
VCAA notice prior to the enactment of the VCAA does not 
constitute error.  See VAOPGCPREC 7-04 [failure to provide 
VCAA notice prior to the enactment of the VCAA does not 
constitute error].

The veteran was subsequently provided with VCAA notice 
through the March 2003and April 2004 VCAA letters, and the 
claim was readjudciated in the July 2005 SSOC.  The veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.  Therefore, there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of- notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA. 
The veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice.

In short, over the course of this appeal the veteran has been 
notified of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim. The veteran has not indicated that there is any 
additional relevant evidence pertinent to his claim.
The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim. 
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].    




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records, post-service medical 
records, and the reports of VA examinations, which will be 
discussed below.  

The Board additionally observes that its November 2003 remand 
instructions were complied with.  Cf. Stegall v. West, 11 
Vet. App. 268, 271 (1998) [compliance with remand 
instructions is neither optional nor discretionary; where 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
Those instructions asked that recent VA outpatient treatment 
records be obtained and associated with the veteran's VA 
claims folder; this was accomplished.  In addition, the board 
requested an examination of the veteran and opinion as to the 
etiology of his hearing loss.  The examination was completed 
in August 2004; the results of that examination will be 
discussed in the Board's analysis below. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law. 
The Board can identify no further development that would 
avail the veteran or aid the Board's inquiry.

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004). The veteran has been ably represented by his service 
organization, and he has been afforded the opportunity to 
present personal testimony before VA.  He indicated in his 
substantive appeal that he did not wish to appear at a 
hearing.  The Board accordingly finds that due process 
considerations have been satisfied.

The Board will accordingly move on to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004). For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004). 
But see Cromley v. Brown, 7 Vet. App. 376, 378 (1995), citing 
Godfrey v. Derwinski, 2 Vet App. 352, 354 (1992) [hearing 
loss is not a presumptive disease].

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2005).

Analysis

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), current disability, it is 
undisputed that the veteran currently has bilateral hearing 
loss.

Turning to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

There is no evidence of hearing loss being identified or 
diagnosed during the veteran's military service, or within 
the one year presumptive period after service.  The report of 
a VA Compensation and Pension (C&P) examination in June 1964, 
almost 10 years after the veteran left military service, 
reveals no complaint of hearing loss and a clinical finding 
of normal hearing.  Indeed, it appears that hearing loss was 
initially diagnosed in May 1999, over four decades after the 
veteran left military service, and the first mention of 
hearing loss in the record is found in the veteran's 
September 1999 claim of entitlement to service connection 
therefor.

With respect to injury, two injuries are alleged: a head 
injury and exposure to acoustic trauma.  With respect to head 
injury, a November 1953 motor vehicle accident is well 
documented in the record, and indeed service connection has 
been granted for facial scars.  With respect to acoustic 
trauma, the veteran's DD Form 214 indicates that he was an 
ordinance specialist, and the Board has no reason to doubt 
his September 2002 statement that he was in a special weapons 
support unit and was present at several missile launches.  
Element (2) is therefore met to that extent.

Turning to crucial element (3), medical nexus, resolution of 
this issue requires competent medical evidence, which can be 
provided neither by the Board or by the veteran himself.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions] and Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) [a lay person without medical training 
is not competent to comment on medical matters].

The only competent medical evidence on the subject of  the 
relationship, if any, between the veteran's military service 
and his current bilateral hearing loss in the form of two VA 
C&P examination reports.  The first VA examiner, in July 
2000, although finding a nexus between the veteran's military 
service and his tinnitus, specifically found that it was 
unlikely that a relationship existed between military 
service, in particular the hear injury sustained in the motor 
vehicle accident, and the veteran's hearing loss.   The 
examiner specifically referenced the pertinently negative 
service medical records, and specifically pointed to the 
negative June 1964 C&P examination.  The examiner noted that 
if the veteran indeed had hearing loss after service, he 
would have mentioned it to the examiner.  

The second VA examiner, in August 2004, agreed that a head 
injury was unlikely to cause the veteran's hearing loss.  The 
examiner explained that head injuries result in asymmetric 
hearing loss, but that the veteran was "symmetric and 
sensorineural."

With respect to acoustic trauma in service, the August 2004 
examiner noted the pertinently negative service medical 
records and the negative 1964 C&P examination.  The examiner 
also noted: "Three industrial audiograms from 1972, 1977 and 
1979 revealed high frequency hearing loss bilaterally. . . .  
the veteran received these while employed and typically these 
tests are given to employees who are exposed to noise, 
although the veteran denied occupational noise exposure."  
The examiner also noted that hearing protection had been 
recommended, "which means there was probable occupational 
noise that was not initially disclosed."  In summary, the 
examiner determined that it was not as likely as not that 
hearing loss was related to acoustic trauma in service.

There is no competent medical nexus evidence to the contrary.  
To the extent that the veteran himself contends that his 
current hearing loss is related to his military service or 
some incident thereof,  it is now well-settled that as a lay 
person without medical training he are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].    

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed in the law and regulations section above, 
relating to chronicity and continuity of symptomatology.  
However, as discussed above there is no objective medical 
evidence of hearing loss in service or for decades 
thereafter.  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent]. 
Such evidence is lacking in this case.  The veteran has 
submitted lay statements, including from his spouse, 
concerning his difficulty hearing over the years ; however, 
these statements do not date the hearing loss to service 
(according to the veteran's spouse, they began dating in 
1971).  

The medical evidence shows the onset of hearing loss many 
years after service.  Continuity of symptomatology after 
service is therefore not demonstrated.

In summary, for reasons stated above the Board concludes that 
element (3), a medical nexus between the currently manifested 
hearing loss and the veteran's military service, has not been 
satisfied.  The veteran's claim fails on that basis.  
A preponderance of the evidence is against the claim, and the 
benefit sought on appeal is accordingly denied. 



Additional comment

The Board is of course aware that service connection has been 
granted for tinnitus.  The facts surrounding that issue are 
distinguishable from the hearing loss issue of his here being 
decided.  The August 2000 RO rating decision which granted 
service connection for tinnitus but denied service connection 
for bilateral hearing loss was in essence based on the July 
2000 VA examination report.  The July 2000 examiner made it 
clear that the in-service head injury could cause tinnitus 
but not hearing loss.  There has been nothing added to the 
record to the contrary; indeed, the August 2004 VA examiner 
specifically indicated that the veteran's hearing loss was 
unrelated to the in-service head injury.   The July 2004 
examiner further noted, with respect to the pertinently 
negative 1964 C&P examination, that persons with tinnitus 
were likely to overlook and not report the problem, but that 
such is not generally the case with hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


